Exhibit 2
     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


        BEFORE THE PATENT TRIAL AND APPEAL BOARD


          SAMSUNG DISPLAY CO., LTD. AND DELL INC.,
                        Petitioner,


                               v.


                      SOLAS OLED, LTD.,
                         Patent Owner.


                     Case No. IPR2020-00140
                       Patent No. 6,072,450




PETITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 6,072,450
      UNDER 35 U.S.C. §§ 311–319 AND 37 C.F.R. § 42.100 et seq.
                        LIST OF EXHIBITS

Exhibit   Description
1001      U.S. Patent No. 6,072,450 (the “’450 patent”)
1002      File History for U.S. Patent No. 6,072,450
1003      U.S. Patent No. 5,670,792 (“Utsugi”)
1004      JPH053079 (certified translation, “Manabe”)
1005      WO 96/25020 (certified translation, “Eida”)
1006      S.W. Amos, Principles of Transistor Circuits, 8th Ed. (1994)
1007      Declaration of Dr. Adam Fontecchio
1008      Curriculum Vitae of Dr. Adam Fontecchio
1009      JPH053079 (“Manabe”)
1010      WO 96/25020 (“Eida”)
1011      U.S. Patent No. 5,847,516 (“Kishita”)




                               -i-
                                              Table of Contents

I.      Introduction......................................................................................................1

II.     Standing, Mandatory Notices, and Fee Authorization ....................................3

III.    Summary of Challenge ....................................................................................5

IV.     Overview of the ’450 Patent ............................................................................6

        A.       Prosecution History .............................................................................12

V.      Level of Ordinary Skill ..................................................................................13

VI.     Claim Construction ........................................................................................13

        A.       “active elements” .................................................................................13

VII. Overview of the Prior Art ..............................................................................14

        A.       Utsugi (Ex. 1003) ................................................................................14

        B.       Manabe (Ex. 1004) ..............................................................................16

        C.       Eida (Ex. 1005)....................................................................................17

VIII. Application of Prior Art to the Challenged Claims .......................................21

        A.       Ground I: Claims 1–2, 4–8, and 15–16 Are Anticipated by
                 Utsugi. .................................................................................................22

                 1.        Claim 1 ......................................................................................22

                 2.        Dependent Claim 2 ...................................................................31

                 3.        Dependent Claim 4 ...................................................................31

                 4.        Dependent Claim 5 ...................................................................34

                 5.        Dependent Claim 6 ...................................................................34

                 6.        Dependent Claim 7 ...................................................................36

                 7.        Dependent Claims 8 and 16 ......................................................40



                                                         - ii -
               8.        Claim 15 ....................................................................................41

      B.       Ground II: Claims 1–2, 4–8, and 15–16 Are Obvious Over
               Utsugi. .................................................................................................53

               1.        Claim 1 ......................................................................................54

               2.        Dependent Claims 2 and 4–7 ....................................................56

               3.        Dependent Claims 8 and 16 ......................................................56

               4.        Claim 15 ....................................................................................58

      C.       Ground III: Claim 3 Is Obvious Over the Combination of
               Utsugi and Manabe..............................................................................62

               1.        Dependent Claim 3 ...................................................................62

      D.       Ground IV: Claims 9, 11–13, and 17–18 Are Obvious Over the
               Combination of Utsugi and Eida. ........................................................67

               1.        Motivation to Combine Eida with Utsugi .................................68

               2.        Dependent Claim 9 ...................................................................71

               3.        Dependent Claim 11 .................................................................72

               4.        Dependent Claim 12 .................................................................76

               5.        Dependent Claim 13 .................................................................77

               6.        Dependent Claim 17 .................................................................79

               7.        Dependent Claim 18 .................................................................81

IX.   Conclusion .....................................................................................................82




                                                       - iii -
I.    INTRODUCTION
      Samsung Display Co., Ltd. and Dell Inc. (together, “Petitioner”) petition for

inter partes review seeking cancellation of claims 1–9, 11–13, and 15–18 of U.S.

Patent No. 6,072,450 (Ex. 1001, “’450 patent”), assigned to Solas OLED, Ltd.

(“Patent Owner”).

      The ’450 patent relates to an active matrix organic electroluminescent display

(OLED) having a particular pixel area structure. In particular, the patent is directed

to a display in which a first electrode (the cathode), an electroluminescent layer, and

a second electrode (the anode) are all formed “so as to cover” the transistors for each

pixel, with the first electrode shielding the transistors from visible light. Ex. 1001,

3:28–31; Ex. 1007, ¶ 45. This structure is shown in annotated Figure 2 below. Ex.

1001, 1:1:5–8, 2:66–3:7




                                         -1-
The purported benefits of such a structure are twofold: (1) to enlarge the overall

light-emitting area of the pixel, allowing for high luminescence (brightness), and (2)

to prevent light from the electroluminescent layer from entering the transistors. See

Ex. 1001, 2:66–3:7; Ex. 1007, ¶¶ 46–47.

      This display structure was not novel. Rather, it was specifically taught by the

prior art Utsugi reference (Ex. 1003). As shown in annotated Figure 5 below, Utsugi

likewise discloses an organic electroluminescent display (OLED), including

transistors for each pixel, in which a first electrode (“electron injection electrode”),

an electroluminescent layer (“organic thin-film layer”), and a second electrode

(“hole injection electrode”) each cover the transistors, with the first electrode

shielding the transistor from visible light. Ex. 1007, ¶¶ 62–64.




                                         -2-
Thus, Utsugi expressly discloses the structure that was the purported novel aspect of

the claims of the ’450 patent, which the applicants relied on to distinguish the prior

art of record during prosecution. In fact, Utsugi teaches all the limitations of claims

1–2, 4–8, and 15–16, and therefore anticipates these claims or, at a minimum,

renders them obvious, as shown below in Grounds I and II.

      Dependent claim 3, which requires the pixel electrode to have a rough surface

in contact with the electroluminescent layer, is obvious over the combination of

Utsugi and Manabe. Manabe discloses the structure required by claim 3—i.e., a first

electrode with a rough surface in contact with the organic electroluminescent layer—

and explains the benefits of implementing such a structure, as shown below in

Ground III.

      Dependent claims 9, 11–13, and 17–18 add further requirements concerning

wavelength conversion and filter layers for multicolor or full-color displays that

were well-known in the prior art and taught, for instance, by the Eida reference (Ex.

1005), as the Examiner recognized during prosecution. These claims are obvious

over the combination of Utsugi and Eida, as shown below in Ground IV.

II.   STANDING, MANDATORY NOTICES, AND FEE
      AUTHORIZATION

      Grounds for Standing: Pursuant to 37 C.F.R. § 42.104(a), Petitioner certifies

that the ’450 patent is available for IPR and that Petitioner is not barred or estopped




                                         -3-
from requesting an IPR challenging the ’450 patent on the grounds identified in this

petition.

         Real Party-in-Interest: Petitioner identifies Samsung Display Co., Ltd.,

Samsung Electronics Co., Ltd., Samsung Electronics America, Inc., Dell Inc., and

Dell Technologies Inc. as real parties in interest.

         Related Matters: Patent Owner has asserted the ’450 patent in litigation

against the Samsung real parties-in-interest in Solas OLED Ltd. v. Samsung Display

Co., Ltd., et al., Case No. 2:19-cv-00152-JRG (E.D. Tex.). Patent Owner has further

asserted the ’450 patent in litigation in Solas OLED Ltd. v. Dell Technologies Inc.,

6:19-cv-00514-ADA (W.D. Tex.); Solas OLED Ltd. v. Google Inc., 6:19-cv-00515-

ADA (W.D. Tex.); and Solas OLED Ltd. v. Apple Inc., 6:19-cv-00537-ADA (W.D.

Tex.).

         Lead and Back-Up Counsel: Petitioner designates David A. Garr (Reg. No.

74,932, dgarr@cov.com) as lead counsel and Grant D. Johnson (Reg. No. 69,915,

gjohnson@cov.com) as back-up counsel, both of Covington & Burling LLP, One

CityCenter, 850 Tenth Street, NW, Washington, DC 20001 (postal and hand

delivery), telephone: (202) 662-6000, facsimile: (202) 662-6291.

         Petitioner also designates Peter P. Chen (Reg. No. 39,631) as back-up counsel,

of Covington & Burling LLP, 3000 El Camino Real, 5 Palo Alto Square, 10th Floor,




                                          -4-
Palo Alto, CA 94306 (postal and hand delivery), telephone: (650) 632-4700,

facsimile: (650) 632-4800.

       Service Information: Service information is provided in the designation of

counsel above. Petitioner consents to service of all documents via electronic mail at

the email addresses above and at Samsung-Solas@cov.com.

       Fee Authorization: The Office is authorized to charge $31,100 ($15,500

request fee and $15,600 post-institution fee) for the fees set forth in 37 C.F.R.

§ 42.15(a) (as well as any additional fees that might be due) to Deposit Account No.

60-3160.

III.   SUMMARY OF CHALLENGE
       Petitioner requests IPR of claims 1–9, 11–13, and 15–18 of the ’450 patent

based on the following grounds:

       • Ground I: Claims 1–2, 4–8, and 15–16 are anticipated by Utsugi (Ex.
           1003) under 35 U.S.C. § 102.

       • Ground II: Claims 1–2, 4–8, and 15–16 are obvious based on Utsugi
           under 35 U.S.C. § 103.

       • Ground III: Claim 3 is obvious based on the combination of Utsugi and
           Manabe (Ex. 1004) under 35 U.S.C. § 103.

       • Ground IV: Claims 9, 11–13, and 17–18 are obvious based on the
           combination of Utsugi and Eida (Ex. 1005) under 35 U.S.C. § 103.




                                          -5-
        The ’450 patent was filed on November 21, 1997, and claims priority to two

foreign applications filed on November 28, 1996. Under 35 U.S.C. § 154(a)(2), it

expired on November 21, 2017. Each of the asserted references is available as prior

art under 35 U.S.C. § 102 (pre-AIA),1 as shown in the following table.

                                                                         Availability
    Exhibit           Reference                      Date(s)
                                                                         as Prior Art
    Ex. 1003 U.S. Patent No.              Oct. 12, 1994 (filed)          § 102(e)
             5,670,792 (“Utsugi”)
                                          Sep. 23, 1997 (issued)
    Ex. 1004 JPH053079 (“Manabe”)         June 24, 1991 (filed)          §§ 102(a)
                                                                         and 102(b)
                                          January 8, 1993 (published)
    Ex. 1005 WO 96/25020 (“Eida”)         February 5, 1996               §§ 102(a)
                                          (international application     and 102(b)
                                          date)
                                          August 15, 1996
                                          (published)


IV.     OVERVIEW OF THE ’450 PATENT

        The ’450 patent (Ex. 1001) states that it “relates to a display apparatus, and

more particularly to an electroluminescent (hereinafter referred to as EL) display

apparatus with a matrix display panel including EL elements.” Ex. 1001, 1:5–8.




1
    Because the application for the ’450 patent was filed prior to March 16, 2013, the

pre-AIA conditions for patentability apply.


                                          -6-
      Active matrix displays, like the one claimed in the ’450 patent, include a pair

of transistors for each pixel, “which confer voltage storing capability on the pixels.”

Ex. 1001, 1:47–51. These transistors are sensitive to light, such that if light from the

EL elements enters the transistors it can generate “unnecessary photoelectromotive

force” and cause the transistors to malfunction. Id., 2:27–32; Ex. 1007, ¶ 43. As

shown in annotated Figure 22 below, in conventional designs, this problem was

mitigated by not including light emitting layers above the transistors—i.e., by

limiting the area of the EL layer 106 and anode 103 to prevent them from

overlapping with the portion of the pixels dedicated to the transistors. Ex. 1001,

2:32–37. However, this reduces the total light emitting area of the pixel. Id.; Ex.

1007, ¶ 44.




                                         -7-
      The ’450 patent purports to increase the light emitting area to almost the

entirety of the pixel region by having a first electrode (cathode), an EL layer, and a

second electrode (anode) (together, these three elements are referred to in this

petition as the “EL structure”) that cover the selection and drive transistors. Ex.

1001, 7:66–8:61. As shown in annotated Figure 1 below, this structure allows for

an increased aperture ratio—i.e., a majority of the pixel region emits light. Id.; Ex.

1007, ¶¶ 45–47.




                                        -8-
The structure of the ’450 patent avoids the problem of light entering the selection

transistors Q1 and drive transistors Q2 by using a first electrode formed of a material,

such as MgAg, which reflects light away from the transistors and out the top of the

display, as indicated by the arrow labeled “hʋ” in the annotated cross section of

Figure 2 below. Ex. 1007, ¶ 46.




                                         -9-
      The independent claims of the ’450 patent are generally directed to a display

apparatus having the above structure—i.e., a structure where the first electrode,

electroluminescent layer, and second electrode each cover the associated transistors

(“active elements”); and where the first electrode shields visible light. Independent

claim 1 recites:

      A display apparatus comprising:

      [a]: a substrate;

      [b]: active elements formed over said substrate and driven by an
      externally supplied signal;

      [c]: an insulation film formed over said substrate so as to cover said
      active elements, said insulation having at least one contact hole;

      [d]: at least one first electrode formed on said insulation film so as to
      cover said active elements, and connected to said active elements


                                        - 10 -
      through said at least one contact hole, said at least one first electrode
      being made of a material which shields visible light;

      [e]: an organic electroluminescent layer having an organic
      electroluminescent material formed on said at least one first electrode
      so as to cover said active elements and including at least one layer
      which emits light in accordance with a voltage applied to said at least
      one layer;

      [f]: at least one second electrode formed on said organic
      electroluminescent layer which covers said active elements.

      The ’450 patent also includes embodiments and claims directed to the use of

wavelength conversion layers and/or color filters for multicolor or full-color displays,

as shown in annotated Figure 12 below.




These layers and filters, which are formed on top of the EL structures, can be used

to optimize the color of the light output. The wavelength conversion layers absorb


                                        - 11 -
light emitted from the electroluminescent layers and emit light of a different

wavelength (e.g., absorb blue light from the electroluminescent layers and emit red

light). Ex. 1001, 11:47–65; Ex. 1007, ¶ 48. The color filters, in turn, are used to

filter the emitted light—i.e., permitting only a narrower wavelength to pass through,

resulting in a higher color purity. Ex. 1001, 12:49–13:17; Ex. 1007, ¶ 48.

       A.     Prosecution History

       Original independent claims 1 and 16 of the application that resulted in

the ’450 patent were rejected as (i) anticipated by U.S. Patent No. 5,684,365 (“Tang”)

and (ii) obvious based on the combination of Tang and U.S. Patent No. 5,847,516

(“Kishita”), respectively.      Ex. 1002, 154–162 (August 31, 1999 Non-Final

Rejection). In response, the applicant amended the independent claims to specify

that the EL layers were “organic” EL layers, and that, in addition to the insulation

film and first electrode being formed so as to cover the active elements of the pixel,

the organic EL element and second electrode were also formed so as to cover the

active elements. Id., 294–307 (November 30, 1999 Amendment).

       To overcome the Examiner’s rejections, the applicant stressed that “[s]ince

the organic electroluminescent layer is flexibly arrangeable regardless of the

positional relationship with the active elements, the present claimed invention can

enlarge a luminescent area of the electroluminescent layer,” and “[i]n the present

claimed invention . . . the at least one first electrode prevents the visible light emitted



                                          - 12 -
by the electroluminescent layer from entering the active elements because the at least

one first electrode includes a material that shields the visible light.” Id., 300.

      The Examiner subsequently issued a Notice of Allowance. See id., 312–317

(January 14, 2000 Notice of Allowance).

V.    LEVEL OF ORDINARY SKILL

      A person of ordinary skill in the art (“POSA”) of the ’450 patent at the time

of the alleged invention would have had a relevant technical degree in Electrical

Engineering, Computer Engineering, Materials Science, Physics, or the like, and

experience in active matrix display design and electroluminescence. Ex. 1007, ¶ 54.

VI.   CLAIM CONSTRUCTION

      In IPR proceedings, claims are now construed “in accordance with their

ordinary and customary meaning” in light of the specification.               37 C.F.R.

§ 42.100(b); see Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005).

For purposes of this petition, Petitioner does not believe that any specialized

constructions are necessary. However, for purposes of clarity, the term “active

elements” is addressed briefly below.

      A.      “active elements”

      A number of claims include the term “active elements.” In electronics, “active

elements” generally are understood to be elements that supply energy to a circuit,

for instance, by controlling the flow of current. Ex. 1007, ¶ 57. While the ’450

patent specification does not expressly define the term, it is clear that the ’450 patent

                                         - 13 -
considers transistors to be “active elements.” Ex. 1001, 3:4–7 (“It is another object

of the present invention to provide a display apparatus which prevents light from

entering active elements such as transistors.” (emphasis added)); see also id., cls. 4

(“said active elements are a selection transistor . . . and a drive transistor”), 7 (“said

active elements are transistors”); Ex. 1007, ¶¶ 57–58. Accordingly, “active elements”

should be interpreted to encompass transistors (at a minimum).

VII. OVERVIEW OF THE PRIOR ART

      A.       Utsugi (Ex. 1003)
      U.S. Patent No. 5,670,792 (“Utsugi”) was filed on October 12, 1994 and is

prior art under 35 U.S.C. § 102(e). Utsugi was not cited or considered during

prosecution.

      Like the ’450 patent, Utsugi is directed to an organic, active matrix

electroluminescent display (OLED). As shown in annotated Figure 5 below, Utsugi

discloses an organic EL structure consisting of an electron injection electrode 55, an

organic thin-film layer 52 (i.e., EL layer), and a hole injection electrode 54. Ex.

1007, ¶¶ 62–64.




                                          - 14 -
      Utsugi discloses that the organic EL structure covers almost the entirety of the

pixel. Ex. 1003, 6:53–59 (“[T]he electron injection electrode 55 is patterned like

an independent i[s]land in each picture element region, while the organic thin-film

layer 52 and the hole injection electrode 54 are made common to the whole picture

elements of the luminous element array, i.e., formed over the entire region of a

display panel.”). This includes covering the switching transistor Qs and the current

controlling transistor QI (i.e., the active elements), as shown in Figure 4 below. See

also, id., 6:23–29 (“The luminescent element EL as a layered organic thin-film EL

element extends over the capacitor C and the transistors QI and QS, covering

substantially the entirety of the picture element region.”); Ex. 1007, ¶¶ 64–65.




                                        - 15 -
        B.     Manabe (Ex. 1004)

        JPH053079 (Ex. 1004, certified translation, “Manabe”) is a Japanese patent

application publication, published on January 8, 1993, which is prior art under 35

U.S.C. §§ 102(a) and 102(b). 2 Manabe was not cited or considered during

prosecution.

        Like the ’450 patent and Utsugi, Manabe is directed to an “[o]rganic EL

element.” Ex. 1004, Title. In particular, it teaches the use of a roughened metal



2
    The original Japanese version of Manabe is included as Ex. 1009.


                                        - 16 -
electrode in contact with an organic electroluminescent layer to improve display

quality, as shown in annotated Figure 1 below. See, e.g., Ex. 1004, ¶ 24 (“Therefore,

roughening of the surface of . . . of the metal electrode in contact with the organic

EL layer causes slight differences in the light path from light sources within the light

emission layer causing averaging of the interference effect and reducing angle

dependence and film thickness dependence.”); Ex. 1007, ¶ 67.




The roughened metal electrode helps to prevent disuniformity of luminance based

on viewing angle. Ex. 1004, ¶ 31 (“Therefore, interference effect is averaged, and

changes in visual angle dependence in luminance and the light emitting spectrum

and variation in membrane thickness are suppressed.”); Ex. 1007, ¶ 66.

      C.     Eida (Ex. 1005)

      WO 96/25020 (Ex. 1005, certified translation, “Eida”) is a PCT publication,

published on August 15, 1996, which is prior art under 35 U.S.C. §§ 102(a) and



                                         - 17 -
102(b).3 It is substantively identical to U.S. Patent No. 5,909,081, a U.S. counterpart

that was cited during prosecution of the ’450 patent and applied by the Examiner.4

        As with the ’450 patent and Utsugi, Eida is directed to organic

electroluminescent display (OLED) technologies. Ex. 1005, 1:5–8; cf. Ex. 1001,

1:6–12, 4:28–33. In particular, it teaches the use of color conversion and color filter

layers to create a multi-color or full-color display. Ex. 1005, 1:5–8; Ex. 1007, ¶ 71.

        Eida includes two embodiments directed to structures for multi-color light

emission apparatus, a “first invention” and “second invention.” As shown in

annotated Figure 5 below, the first invention of Eida is a top-emitting apparatus,

including two “fluorescent layers” and three “color filters.” These are formed above

the EL structure, comprising the transparent electrode 1a, the organic compound

layer 1b, and the electrode 1c. Ex. 1007, ¶ 69.




3
    The original Japanese version of Eida is included as Ex. 1010.
4
    Although used as a ground for rejection, U.S. Patent No. 5,909,081 indicates that

its 102(e) date is August 6, 1997, whereas the ’450 patent claims priority to earlier

foreign applications.


                                         - 18 -
      As shown in annotated Figure 13 below, the second invention of Eida is a

bottom-emitting apparatus, which again includes two fluorescent (color conversion)

layers—a red color conversion layer 3R and a green color conversion layer 3G, as

well as color filters to increase color purity. While only a single blue color filter is

shown in Figure 13 (i.e., blue color filter 14), Eida notes that red and green color

filters can be included as well. Ex. 1005, 38:4–8; Ex. 1007, ¶ 72.




                                         - 19 -
      Eida further explains that filters may be used to promote color purity, see, e.g.,

Ex. 1005, 10:15–16 (“Further, as shown in FIG. 5, a color filter 9a may be arranged

on each of the fluorescent layers 3 to control the fluorescent colors and thereby to

promote the color purity.”), and that color conversion layers may be used in

conjunction with such color filters to increase color efficiency, see id., 3:8–15; Ex.

1007, ¶ 195.

      In view of these disclosures (which appear identically in U.S. Patent No.

5,909,081), the Examiner correctly determined during prosecution of the ’450 patent

that the disclosures of Eida teach (i) that “a fluorescent layer may convert the light

emitted from an organic EL device into light of a wave length longer than that of the

light emitted from the organic EL device” and (ii) that “a color filter may be arranged

on each of the fluorescent layers to control the fluorescent colors and thereby to


                                        - 20 -
promote the color purity.” Ex. 1002, 159 (August 31, 1999 Non-Final Rejection)

(emphases added).

VIII. APPLICATION OF PRIOR ART TO THE CHALLENGED CLAIMS

      Anticipation requires the disclosure in a single prior art reference of each and

every element of the claimed invention, arranged as in the claim. Lindemann

Maschinenfabrik GmbH v. American Hoist & Derrick Co., 730 F.2d 1452, 1458 (Fed.

Cir. 1984). Ground I details how Utsugi discloses each and every claim element of

claims 1–2, 4–8, and 15–16, as arranged in those claims.

      The framework for determining obviousness is set forth in the well-known

factors outlined in Graham v. John Deere Co., 383 U.S. 1, 17–18 (1996). The

Petition analyzes the Graham factors below. Ground II details how claims 1–2, 4–

8, and 15–16 were obvious based on Utsugi and the knowledge of a POSA. Ground

III details how claim 3 of the ’450 patent was obvious based on the combination of

Utsugi and Manabe. Ground IV details how claims 9, 11–13, and 17–18 were

obvious based on the combination of Utsugi and Eida.

      None of the prior art references or arguments in Grounds I–III were

considered by the Examiner. Nor was the combination provided in Ground IV,

including the Utsugi reference that was not before the Examiner. The Fontecchio

Declaration (Ex. 1007) was also not before the Examiner. Accordingly, none of the




                                       - 21 -
arguments raised in this Petition were previously presented to the USPTO. 35 U.S.C.

§ 325(d).

      A.     Ground I: Claims 1–2, 4–8, and 15–16 Are Anticipated by Utsugi.

      As shown below, Utsugi discloses a display with a structure satisfying all of

the elements of claims 1–2, 4–8, and 15–16. Therefore, Utsugi anticipates these

claims.

             1.     Claim 1

                    1[preamble]: A display apparatus comprising:

      To the extent the preamble is limiting, it is disclosed by Utsugi. Utsugi

discloses a display apparatus, stating, for example, that “[t]he present invention

relates . . . in particular to a current-controlled luminous element array of an active

matrix type such as for a display purpose.” Ex. 1003, 1:6–9; Ex. 1007, ¶ 73.

                    1[a]: a substrate;

      Utsugi discloses a substrate, i.e., “glass base 50,” upon which the remainder

of the EL element is built. Ex. 1003, 6:37–40; Ex. 1007, ¶ 75.

                    1[b]: active elements formed over said substrate and driven
                    by an externally supplied signal;

      Utsugi discloses active elements formed over said substrate (glass base 50)

and driven by an externally supplied signal. Utsugi discloses two active elements,

i.e., “current-controlling transistor QI” and “switching transistor QS.” Ex. 1003,

6:19–23.    Utsugi discloses that current-controlling transistor QI and switching



                                         - 22 -
transistor QS are formed over, i.e., on top of, glass base 50. Ex. 1003, 7:20–45; see

also id., Figure 5 (illustrating the gate, drain, and source electrodes, GQI, DQI, and

SQI, formed over glass base 50); Ex. 1007, ¶¶ 77–78.

      As shown in Figure 3 below, the gate of switching transistor QS is connected

to the scan electrode line. See also, Ex. 1003, 7:9–12. When “the scan electrode

line 3N+1 is selected, the switching transistor QS is turned on,” and image data from

the signal electrode line 1M is “imposed via the switching transistor QS on the charge

holding capacitor C” and the gate of current-controlling transistor QI. Id., 8:11–16;

Ex. 1007, ¶ 79. Accordingly, the switching transistor is driven by the external signal

from the scan electrode line, while the drive transistor is driven by the external signal

from the signal electrode line. Ex. 1007, ¶ 79.




                                         - 23 -
                    1[c]: an insulation film formed over said substrate so as to
                    cover said active elements, said insulation having at least
                    one contact hole;

        Utsugi discloses an insulation film, i.e., a SiO2 layer, formed over said

substrate (glass base 50) so as to cover said active elements (transistors QS and QI),

said insulation film having at least one contact hole.

        First, Utsugi discloses that after the switching transistor QS and current-

controlling transistor QI are formed on the substrate, Ex. 1003, 7:20–45, “a SiO2

layer is let grow 200 nm, before an etching to open the second contact holes 56B for

intercommunication between the source electrode SQI of the current-controlling

transistor QI and the electron injection electrode 55 to be formed as a lower electrode

of the organic thin-film EL element.” Ex. 1003, 7:46–51; Ex. 1007, ¶ 82. As a

POSA would appreciate, SiO2 is a commonly used insulating material. Ex. 1007, ¶

82.

        Second, Utsugi discloses that, as shown in annotated Figure 5 below, the SiO2

layer covers the active element QI, and that a contact hole 56B is formed in the SiO2,

so as to allow contact between the electron injection electrode 55 and the drain

electrode DQI of the current-controlling transistor QI. Ex. 1003, 7:46–51; Ex. 1007,

¶ 83.




                                        - 24 -
      Third, Utsugi describes the SiO2 layer as being deposited over the “luminous

element array,” Ex. 1003, 7:16–19, after switching transistor QS has been formed—

and accordingly teaches that the SiO2 layer covers the active element QS. Figure 5

shows the SiO2 layer as being continuous, apart from having the second contact hole

56B (which is the only portion of the SiO2 layer that is disclosed as being patterned).

Ex. 1003, 7:47–52; Ex. 1007, ¶ 84. Further, the pixel electrode is described as

covering the majority of the pixel, including both transistors, see Ex. 1003, Figure 4,

meaning that the SiO2 layer must cover the switching transistor QS, in addition to

current-controlling transistor QI, so as to prevent shorting of the source and drain

electrodes of the transistors and the electron injection electrode 55. Ex. 1007, ¶ 84.

                    1[d]: at least one first electrode formed on said insulation
                    film so as to cover said active elements, and connected to
                    said active elements through said at least one contact hole,




                                        - 25 -
                   said at least one first electrode being made of a material
                   which shields visible light;
      Utsugi discloses this limitation. First, Utsugi discloses a first electrode, i.e.,

electron injection electrode 55, formed on said insulation film (SiO2 layer), as shown

in annotated Figure 5, below. See also Ex. 1003, 7:47–57 (“[A] SiO2 layer is let

grown 200 nm . . . [t]hen, an MgAg layer is let to grow 200 nm . . . .”); Ex. 1007, ¶

86.




      As shown in annotated Figure 4 below, the electron injection electrode 55

(purple) is formed so as to cover almost the entirety of the pixel, including both

transistors. See also Ex. 1003, 6:23–29 (“The luminescent element EL as a layered

organic thin-film EL element extends over the capacitor C and the transistors QI and


                                        - 26 -
QS, covering substantially the entirety of the picture element region.”); Ex. 1007, ¶

87.




        Second, Utsugi discloses that the first electrode is connected to said active

elements (transistors QS and QI) through a contact hole, as shown in Figure 5 and as

described in the manufacturing steps: “etching to open the second contact holes 56B

for intercommunication between the source electrode SQI of the current-controlling

transistor QI and the electron injection electrode 55.” Ex. 1003, 7:46–51; Ex. 1007,

¶ 88.




                                        - 27 -
      Third, Utsugi discloses that this first electrode (electron injection electrode)

is made of a “metallic material MgAg.” Ex. 1003, 6:47–50. A metallic electrode

made of MgAg would be reflective and shield visible light. Ex. 1007, ¶ 89.

Indeed, the ’450 patent identifies magnesium-based metals, such as MgAg and

MgIn as suitable materials for forming the first electrode (cathode), which is

described as shielding visible light. Ex. 1001, 8:49–54, 17:25–27.

                    1[e]: an organic electroluminescent layer having an organic
                    electroluminescent material formed on said at least one first
                    electrode so as to cover said active elements and including
                    at least one layer which emits light in accordance with a
                    voltage applied to said at least one layer;
      Utsugi discloses this limitation. First, as shown in annotated Figure 5 below,

Utsugi discloses an organic electroluminescent layer, i.e., organic thin-film layer 52,

formed on said first electrode (electron injection electrode 55). Ex. 1007, ¶ 91.

      Second, Utsugi teaches that this organic thin-film layer 52 includes at least

one layer which emits light in accordance with a voltage applied to said layer—i.e.,

organic luminescent layer 52B. See Ex. 1003, 6:59–63 (“[W]hen an arbitrary picture

element is selected to be driven, there develops an electric field acting thereon,

causing the organic luminescent layer 52B to luminesce, externally emitting flux of

light through the transparent electrode 54.”); see also id., 8:20–28 (“[A]n electric

current runs through an established conducting route: the power source electrode




                                        - 28 -
line 5→the luminescent element EL→the transistor QI→the scan electrode line

causing the luminescent element EL to luminesce.”); Ex. 1007, ¶ 92.




      Third, Utsugi discloses that the organic thin-film layer 52, as well as the

remainder of the EL structure, is formed so as to cover the entire picture element

region, including the active elements (transistors QS and QI): “The luminescent

element EL as a layered organic thin-film EL element extends over the capacitor C

and the transistors QI and QS, covering substantially the entirety of the picture

element region.” Ex. 1003, 6:23–29; see also id., Ex. 1003, 6:53–59 (“[T]he organic

thin-film layer 52 and the hole injection electrode 54 are made common to the whole




                                      - 29 -
picture elements of the luminous element array, i.e., formed over the entire region

of a display panel.”); Ex. 1007, ¶ 93.

                   1[f]: at least one second electrode formed on said organic
                   electroluminescent layer which covers said active elements
      Utsugi discloses this limitation. First, as shown in annotated Figure 5 below,

Utsugi discloses a second electrode, i.e., hole injection electrode 54, formed on said

organic electroluminescent layer (organic thin-film layer 52). Ex. 1007, ¶ 95.




      Second, as described above for element 1[e], Utsugi discloses that the hole

injection electrode, as well as the remainder of the EL structure, is formed so as to

cover the entire picture element region, including the active elements (transistors QS

and QI): “The luminescent element EL as a layered organic thin-film EL element


                                         - 30 -
extends over the capacitor C and the transistors QI and QS, covering substantially the

entirety of the picture element region.” Ex. 1003, 6:23–29; see also id., Ex. 1003,

6:53–59 (“[T]he organic thin-film layer 52 and the hole injection electrode 54 are

made common to the whole picture elements of the luminous element array, i.e.,

formed over the entire region of a display panel.”). Ex. 1007, ¶ 96.

             2.     Dependent Claim 2

                    The display apparatus according to claim 1, wherein said at
                    least one first electrode is formed of a conductive material
                    containing magnesium.

      Utsugi discloses that the first electrode (i.e., electron injection electrode 55),

is formed of a material containing magnesium, i.e., “metallic material MgAg.” Ex.

1003, 6:47–50. Utsugi further discloses that the electron injection electrode 55 can

also be formed, in the alternative, of Mg or Mg:In. See id., 9:11–13. A POSA would

understand the first electrode to be conductive, as it is made of metal, and given that

its purpose is to provide charge to the organic electroluminescent layer. Ex. 1007, ¶

99.

             3.     Dependent Claim 4

                    4[a] The display apparatus according to claim 1, wherein
                    said active elements are a selection transistor which is
                    turned on in response to an externally supplied address
                    signal and

      Utsugi’s “switching transistor QS” satisfies this element. As described for

element 1[b] above, and as shown in annotated Figure 3 below, the gate of QS is



                                        - 31 -
connected to the scan electrode line (i.e., the address line). See also, Ex. 1003, 7:9–

12.




When “the scan electrode line 3N+1 is selected, the switching transistor QS is turned

on,” Id., 8:11–16. A POSA would understand that the scan electrode line is an

address line, as it addresses a row of pixels. Ex. 1007, ¶ 101. Thus, the switching

transistor QS is turned on in response to the externally supplied address signal.

                    4[b] a drive transistor, which is driven by a signal
                    corresponding to image data supplied externally through
                    said selection transistor while said selection transistor is on,
                    for controlling a voltage to be applied to said organic
                    electroluminescent layer,

      Utsugi’s “current-controlling transistor QI” satisfies this element.          As

discussed above for limitation 4[a], when “the scan electrode line 3N+1 is selected,



                                        - 32 -
the switching transistor QS is turned on,” and image data from electrode line 1M is

“imposed via the switching transistor QS on the charge holding capacitor C” and the

gate of current-controlling transistor QI. Ex. 1003, 8:11–16. Accordingly, image

data is supplied externally from the electrode line through the switching transistor.

Ex. 1007, ¶ 104.

      Utsugi discloses that this transistor controls the current, and therefore the

voltage across the organic electroluminescent layer. See 1003, 6:59–63 (“[W]hen

an arbitrary picture element is selected to be driven, there develops an electric field

acting thereon, causing the organic luminescent layer 52B to luminesce, externally

emitting flux of light through the transparent electrode 54.”); see also id., 8:20–28

(“[A]n electric current runs through an established conducting route: the power

source electrode line 5→the luminescent element EL→the transistor QI→the scan

electrode line causing the luminescent element EL to luminesce.”); Ex. 1007, ¶ 105.

                    4[c] said selection transistor and said drive transistor
                    forming a pair.

      Utsugi’s active elements (transistors QS and QI) satisfy this limitation. Utsugi

discloses that these transistors comprise “a pair of reversely staggered a-SiTFT

(amorphous silicon thin-film transistor)’s as a switching transistor and a current-

controlling transistor . . . .” Ex. 1003, 5:50–56 (emphasis added); Ex. 1007, ¶ 106.




                                        - 33 -
            4.    Dependent Claim 5

                  The display apparatus according to claim 4, wherein said at
                  least one first electrode is connected to said drive transistor
                  through said at least one contact hole.

      As shown in annotated Figure 5 below, Utsugi discloses that “electrode 55

[the first electrode] is connected through second contacts in second contact holes

56B to a drain electrode [D]QI of the current-controlling transistor QI [the drive

transistor].” Ex. 1003, 6:50–52 (emphasis added); Ex. 1007, ¶ 108.




            5.    Dependent Claim 6

                  6[a]: The display apparatus according to claim 4, wherein:
                  said display apparatus further comprises a capacitor for
                  retaining the signal corresponding to the image data



                                      - 34 -
                     externally supplied through said selection transistor while
                     said selection transistor is on; and
         Utsugi discloses a capacitor for retaining the signal corresponding to the

image data externally supplied through said selection transistor while said selection

transistor is on. As shown in annotated Figure 3 below, when “the scan electrode

line 3N+1 is selected, the switching transistor QS is turned on,” and image data from

electrode line 1M is “imposed via the switching transistor QS on the charge holding

capacitor C.” Ex. 1003, 8:11–16 (emphasis added). As explained for element 6[b]

below, the capacitor retains the voltage from the signal corresponding to the image

data, such that it can be held when the switching transistor is turned off. Ex. 1007,

¶ 110.




                                        - 35 -
                    6[b]: while said selection transistor is off, said drive
                    transistor is driven by the signal retained in said capacitor.
      Utsugi discloses that while said selection transistor is off, said drive transistor

is driven by the signal retained in said capacitor: “Thereafter, the scan electrode line

3N+1 enters a non-selected state. The switching transistor QS then turns off, and the

charge holding capacitor C holds thereacross the imposed voltage from the signal

electrode line 1M.” Ex. 1003, 8:16–31. Accordingly, the voltage from the capacitor

is used to drive the current-controlling transistor QI, while the selection transistor is

off. Ex. 1007, ¶ 112.

             6.     Dependent Claim 7

                    7[a]: The display apparatus according to claim 1, wherein:
                    said active elements are transistors forming pairs and
                    arranged in a matrix pattern,
      Utsugi’s active elements (transistors QS and QI) satisfy this limitation. Utsugi

discloses that these transistors comprise “a pair of reversely staggered a-SiTFT

(amorphous silicon thin-film transistor)’s as a switching transistor and a current-

controlling transistor . . . .” Ex. 1003, 5:50–56 (emphasis added). Utsugi further

discloses that the transistors are “arranged in the form of a matrix between a plurality

of signal electrode lines and a plurality of scan electrode lines,” Ex. 1003, 4:5–21

(emphasis added), as shown in annotated Figure 3 below. Ex. 1007, ¶ 114.




                                         - 36 -
                   7[b] one transistor of each of said pairs being a selection
                   transistor which is turned on in response to an externally
                   supplied address signal, and
      Utsugi’s “switching transistor QS” satisfies this element, for the reasons

provided for claim 4[a]. Ex. 1007, ¶ 117.

                   7[c] the other transistor of each of said pairs being a drive
                   transistor, which is driven by a signal corresponding to
                   image data supplied externally through said selection
                   transistor while said selection transistor is on, for
                   controlling a voltage to be applied to said organic
                   electroluminescent layer;

      Utsugi’s “current controlling transistor QI” satisfies this element, for the

reasons provided for claim 4[b]. Ex. 1007, ¶¶ 119–120.

                   7[d]: said selection transistor of each of said pairs is
                   connected to one of address lines and one of data lines, said
                   address lines being formed over said substrate and being


                                      - 37 -
                    supplied with said address signal, and one of said data lines
                    being formed over said substrate and being supplied with
                    said image data; and

      First, Utsugi discloses that its selection transistor (switching transistor QS) is

connected to address lines, i.e., “scan electrode lines” 3N+1, which supply the address

signal as discussed for claim 4[a]. A POSA would understand that such a line would

itself be supplied with the address signal (that is, in order for a line to carry an

electrical signal, something would need to place the signal on the line, since the line

is a passive wire which cannot generate its own signal). Ex. 1007, ¶ 122.

      Second, Utsugi discloses that its drive transistor (“current controlling

transistor QI”) is connected to data lines, i.e., “signal electrode lines” 1M, which

supply the image data as discussed for claim 4[b]. Again, a POSA would understand

that such a line would itself be supplied with the image data. Ex. 1007, ¶ 122.

      Third, Utsugi discloses that these address lines (scan electrode lines) and data

lines (signal electrode lines) are formed over the substrate (glass panel 50). See Ex.

1003, 7:20–25 (“First, on the glass base 50 is grown a Cr layer 200 nm thick. Then,

a patterning process is executed for the scan electrode lines.”); id., 7:35–40 (“Then,

a Cr layer 100 nm thick is deposited and pattern-processed to provide the signal

electrode line 1M.”); Ex. 1007, ¶ 123.

                    7[e]: said at least one first electrode is plural in number,
                    and the plurality of first electrodes are arranged in a matrix




                                         - 38 -
                    pattern in areas surrounded by said address lines and said
                    data lines.
      As shown in Figure 3, Utsugi discloses a plurality of picture elements 10. As

shown in annotated Figure 4 below, each picture element comprises a first electrode,

i.e., electron injection electrode 55 (purple), that is surrounded by the scan (address)

and signal (data) electrode lines, i.e., that is “patterned like an independent i[s]land

in each picture element region.” Ex. 1003, 6:53–59. Given that each pixel has its

own pixel electrode, the pixel electrodes are both plural in number and arranged in

a matrix pattern. Ex. 1007, ¶ 125.




                                         - 39 -
             7.    Dependent Claims 8 and 16

                   The display apparatus according to claim [1/15], wherein a
                   constant voltage is applied to said second electrode.

      Utsugi teaches a constant voltage applied to the second electrode (hole

injection electrode 54). As shown in annotated Figure 3 below, the hole injection

electrode 54 is connected to power source electrode line 5, labeled as VDD. Ex. 1003,

6:43–47 (“[E]lectrode 54 corresponds to a power source electrode line 5 shown in

Figure 3.”). A person of ordinary skill in the art would understand that the power

source line 5 VDD is a constant DC voltage. Ex. 1007, ¶ 129; see also Ex. 1006 at

App. D, p. 387 (defining VDD as “Supply voltage, d.c.”). In fact, Utsugi discloses an

experiment of the first embodiment, wherein the power source line 5 applies a 7 V

voltage across the EL structure. Ex. 1003, 8:32–40. In disclosing a single voltage

value, Utsugi coveys that the power source line 5 VDD applies a constant voltage at

that value. Ex. 1007, ¶ 129.




                                       - 40 -
             8.     Claim 15

                    15[preamble]: A display apparatus comprising:
      To the extent the preamble is limiting, it is disclosed by Utsugi. Utsugi

discloses a display apparatus, stating, for example, that “[t]he present invention

relates . . . in particular to a current-controlled luminous element array of an active

matrix type such as for a display purpose.” Ex. 1003, 1:6–9; Ex. 1007, ¶ 131.

                    15[a]: a substrate;

      Utsugi discloses a substrate, i.e., “glass base 50,” upon which the remainder

of the EL element is built. Ex. 1003, 6:37–40; Ex. 1007, ¶ 133.




                                          - 41 -
                    15[b]: selection transistors formed over said substrate and
                    arranged in a matrix pattern;
      Utsugi discloses selection transistors formed over said substrate (glass base

50) and arranged in a matrix pattern. Utsugi discloses selection transistors, i.e.,

“switching transistor[s] QS.” Ex. 1003, 6:19–23; Ex. 1007, ¶ 135. The switching

transistors QS are “arranged in the form of a matrix between a plurality of signal

electrode lines and a plurality of scan electrode lines.” Ex. 1003, 4:5–21 (emphasis

added). Utsugi discloses that switching transistor QS is formed over, i.e., on top of,

glass base 50. Ex. 1003, 7:20–45; Ex. 1007, ¶ 135.

                    15[c]: drive transistors formed over said substrate and
                    arranged in a matrix pattern, each of said drive transistors
                    being connected to one of said selection transistors;
      Utsugi discloses drive transistors formed over said substrate and arranged in

a matrix pattern, each of said drive transistors being connected to one of said

selection transistors.

      First, Utsugi discloses drive transistors, i.e., “current-controlling transistor[s]

QI.” Ex. 1003, 6:19–23; Ex. 1007, ¶ 137.

      Second, Utsugi discloses that current-controlling transistor QI is formed over,

i.e., on top of, glass base 50. Ex. 1003, 7:20–45; see also id., Figure 5 (illustrating

the gate, drain, and source electrodes, GQI, DQI, and SQI, as formed over glass base

50); Ex. 1007, ¶ 137.




                                         - 42 -
      Third, Utsugi discloses that the drive transistors QS are “arranged in the form

of a matrix between a plurality of signal electrode lines and a plurality of scan

electrode lines.” Ex. 1003, 4:5–21 (emphasis added); Ex. 1007, ¶ 137.

      Finally, as shown in Figure 3, current-controlling transistor QI is connected to

switching transistor QS, i.e., “a gate electrode of the current-controlling transistor

and one signal electrode line have the switching transistor connected

there[ ]between.” Ex. 1003, 4:5–21; Ex. 1007, ¶ 137.

                    15[d]: address lines connected to said selection transistors
                    and through which a signal for turning on said selection
                    transistors is supplied;

      Utsugi discloses address lines, i.e., scan electrode lines, connected to the

selection transistors, i.e., switching transistors QS, through which a signal for turning

on the switching transistors QS is supplied. As shown in annotated Figure 3 below,

the gate of switching transistor QS is connected to scan electrode line 3N+1. See also

Ex. 1003, 7:9–12 (“For the switching transistor Qs in this picture element, the scan

electrode line 3N+1 extending in the (N+1)-th row of the array provides a straight

branch that constitutes a gate electrode GQS of the transistor QS.”). When “the scan

electrode line 3N+1 is selected, the switching transistor QS is turned on.” Id., 8:11–

16. Accordingly, the switching transistor is turned on in response to a signal from

the scan electrode line. Ex. 1007, ¶ 139.




                                         - 43 -
                    15[e]: data lines connected to said selection transistors, a
                    signal which corresponds to image data being supplied to
                    said drive transistors through said data lines and said
                    selection transistors while said selection transistors are on;
      Utsugi discloses data lines, i.e., signal electrode lines, connected to the

switching transistors QS, a signal which corresponds to image data being supplied to

said drive transistors through said data lines and said selection transistors while said

selection transistors are on. Ex. 1007, ¶ 141. As shown in in annotated Figure 3

below, the source of switching transistor QS is connected to signal electrode line 1M.




                                         - 44 -
The data being sent on the signal electrode line corresponds to image date. See, e.g.,

Ex. 1003, 3:66–4:4 (“It is therefore an object of the present invention to provide a

current-controlled luminous element array of a high quality active matrix type

having a significantly reduced tendency to image quality deteriorations.”); Ex. 1007,

¶ 142. When “the scan electrode line 3N+1 is selected, the switching transistor QS is

turned on,” and image data from electrode line 1M is “imposed via the switching

transistor QS on the charge holding capacitor C” and the gate of current-controlling

transistor QI. Ex. 1003, 8:11–16. Accordingly, the image data is supplied by the

signal electrode line to the drive transistor, when the switching transistor is on. Ex.

1007, ¶ 141.

                    15[f]: an insulation film formed over said substrate so as to
                    cover said drive transistors, said address lines and said data


                                        - 45 -
                    lines, said insulation film having contact holes formed in
                    correspondence with said drive transistors;
       Utsugi discloses an insulation film, i.e., a SiO2 layer, formed over said

substrate so as to cover said drive transistors, said address lines and said data lines,

said insulation having contact holes formed in correspondence with said drive

transistors.

       First, Utsugi discloses that after current-controlling transistor QI, scanning

electrode lines 3N, and signal electrode lines 1M are formed on the substrate, Ex.

1003, 7:20–45, “a SiO2 layer is let grow 200 nm,” Ex. 1003, 7:46–51; Ex. 1007, ¶

145.

       Second, as shown in annotated Figure 5 below, the SiO2 layer covers current-

controlling transistor QI and signal electrode line 1M. Ex. 1007, ¶ 146.




                                         - 46 -
The ’450 patent describes the SiO2 layer as being deposited over the “luminous

element array,” see Ex. 1003, 7:16–19, after scanning electrode line 3N has been

formed. Figure 5 depicts the SiO2 layer as being continuous, with no indication that

it is patterned, apart from having the second contact hole 56B. Id., 7:47–52; Ex.

1007, ¶ 147. Notably, the scanning electrode line 3N is formed in the same metal

layer as the lower electrode of the capacitor C and the gate electrode GQI. Ex. 1003,

7:20–25. As shown in Figure 5, both of these elements are covered by the SiO2 layer.

A POSA would appreciate that the scanning electrode line 3N would be similarly

covered. Ex. 1007, ¶ 147.

         Third, as shown in Figure. 5 above, a contact hole 56B is formed in the SiO2,

so as to allow contact between the electron injection electrode 55 and the drain

electrode DQI of the current-controlling transistor QI. Ex. 1003, 7:46–51; Ex. 1007,

¶ 148.

                     15[g]: first electrodes made of a material which shields
                     visible light, and formed on said insulation film so as to
                     cover said selection transistors and said drive transistors,
                     said first electrodes being arranged in a matrix pattern in
                     areas surrounded by said address lines and said data lines,
                     and being connected to said drive transistors through said
                     contact holes;

         Utsugi discloses this limitation. First, Utsugi discloses that the electron

injection electrode is made of a “metallic material MgAg,” Ex. 1003, 6:47–50. A

metallic electrode made of MgAg would be reflective and shield visible light. Ex.



                                         - 47 -
1007, ¶ 150. Indeed, the ’450 patent identifies magnesium-based metals, such as

MgAg and MgIn as suitable materials for forming the first electrode (cathode),

which is described as shielding visible light. Ex. 1001, 8:49–54, 17:25–27.

      Second, as shown in annotated Figure 4 below, the electron injection electrode

55 (purple) is formed so as to cover almost the entirety of the pixel, including both

the switching transistor QS and the current-controlling transistor QI. Ex. 1007, ¶ 151.

The electron injection electrode 55 is “arranged in the form of a matrix between a

plurality of signal electrode lines and a plurality of scan electrode lines.” Ex. 1003,

4:5–21 (emphasis added).




                                        - 48 -
      Third, Utsugi discloses that the first electrode is connected to the current-

controlling transistor QI through a contact hole, as shown in Figure 5 and as

described in the manufacturing steps: “etching to open the second contact holes 56B

for intercommunication between the source electrode SQI of the current-controlling

transistor QI and the electron injection electrode 55.” Id., 7:46–51; Ex. 1007, ¶ 152.




                    15[h]: an organic electroluminescent layer formed on said
                    first electrodes which covers said selection transistors and
                    said drive transistors and including at least one layer which
                    emits light in accordance with an applied voltage;
      Utsugi discloses this limitation. First, as shown in annotated Figure 5 below,

Utsugi discloses an organic electroluminescent layer, i.e., organic thin-film layer 52,

formed on said first electrode (electron injection electrode 55). Ex. 1007, ¶ 155.


                                        - 49 -
Organic thin-film layer 52, includes at least one layer which emits light in

accordance with an applied voltage—i.e., organic luminescent layer 52B. See 1003,

6:59–63 (“[W]hen an arbitrary picture element is selected to be driven, there

develops an electric field acting thereon, causing the organic luminescent layer 52B

to luminesce, externally emitting flux of light through the transparent electrode 54.”);

see also id., 8:20–28 (“[A]n electric current runs through an established conducting

route: the power source electrode line 5→the luminescent element EL→the

transistor QI→the scan electrode line causing the luminescent element EL to

luminesce.”); Ex. 1007, ¶ 155.




                                        - 50 -
      Second, Utsugi discloses that the organic thin-film layer 52, as well as the

remainder of the EL structure, is formed so as to cover the entire picture element

region, including the active elements (transistors QS and QI): “The luminescent

element EL as a layered organic thin-film EL element extends over the capacitor C

and the transistors QI and QS, covering substantially the entirety of the picture

element region.” Ex. 1003, 6:23–29; see also id., Ex. 1003, 6:53–59 (“[T]he organic

thin-film layer 52 and the hole injection electrode 54 are made common to the whole

picture elements of the luminous element array, i.e., formed over the entire region

of a display panel.”); Ex. 1007, ¶ 156.

                   15[i]: a second electrode formed on said organic
                   electroluminescent layer which covers said selection
                   transistors and said drive transistors;

      Utsugi discloses this limitation. First, as shown in annotated Figure 5 below,

Utsugi discloses a second electrode, i.e., hole injection electrode 54, formed on said

organic electroluminescent layer, (organic thin-film layer 52). Ex. 1007, ¶ 158.




                                          - 51 -
      Second, as described above for element 15[h], Utsugi discloses that the hole

injection electrode, as well as the remainder of the EL structure, is formed so as to

cover the entire picture element region, including the active elements (transistors QS

and QI): “The luminescent element EL as a layered organic thin-film EL element

extends over the capacitor C and the transistors QI and QS, covering substantially the

entirety of the picture element region.” Ex. 1003, 6:23–29; see also id., Ex. 1003,

6:53–59 (“[T]he organic thin-film layer 52 and the hole injection electrode 54 are

made common to the whole picture elements of the luminous element array, i.e.,

formed over the entire region of a display panel.”); Ex. 1007, ¶ 159.




                                        - 52 -
                   15[j]: a first driver circuit for selectively supplying said
                   address signal to said address lines in sequence; and
      Utsugi discloses this limitation. Utsugi discloses that “[i]n the active matrix

type luminous element array, the row selection is performed by sequentially

selecting corresponding one of row-addressed scan electrode lines.” Ex. 1003, 8:59–

62. While the figures in Utsugi do not explicitly show the driver circuit used to

select the scan electrode line, it would be understood that such a circuit would

necessarily be present as part of the Utsugi display—a circuit would be necessary to

perform the described function—in particular, given that the claim does not require

a particular structure for such drive circuitry. Ex. 1007, ¶¶ 161–162.

                   15[k]: a second driver circuit for supplying said image data
                   to said data lines.

      Utsugi discloses this limitation. Utsugi discloses signal electrode lines 1M for

supplying image data to the current-controlling transistors QI. See, e.g., Ex. 1003,

Figure 3. While the figures in Utsugi do not explicitly show the driver circuit used

to supply the image data, it would be understood that such a circuit would necessarily

be present as part of the Utsugi display—a circuit would be necessary to perform the

illustrated function—in particular, given that the claim does not require a particular

structure for such drive circuitry. Ex. 1007, ¶¶ 164–165.

      B.     Ground II: Claims 1–2, 4–8, and 15–16 Are Obvious Over Utsugi.

      To the extent there is any question whether Utsugi anticipates claims 1–2, 4–

8, and 15–16, these claims would have been obvious to a POSA based on Utsugi for

                                        - 53 -
substantially similar reasons. As shown below, Utsugi teaches or at a minimum

suggests all elements of these claims, and the claims would have been obvious under

35 U.S.C. § 103.

             1.    Claim 1

                   1[preamble]–1[b]

      Utsugi teaches (or at a minimum suggests) the claim elements required by

limitations 1[preamble] through 1[b] for the reasons provided in Ground I.

                   1[c]: an insulation film formed over said substrate so as to
                   cover said active elements, said insulation having at least
                   one contact hole;
      As discussed above in Ground I, a POSA would have understood that Utsugi

discloses an insulation formed over the substrate covering both of the active

elements (transistors QS and QI). However, even if Utsugi did not disclose this claim

element, it would have been obvious to a POSA to form the insulation film so as to

cover the active elements, including for many of the same reasons discussed in

Ground I. Ex. 1007, ¶¶ 168–170.

      In particular, given that Utsugi discloses that the electron injection electrode

55 covers both active elements, see Fig. 4 (illustrating electron injection electrode

55 covering transistors QS and QI), a POSA would understand that it would have

been obvious, if not necessary, to include an insulation layer over both active




                                       - 54 -
elements, so as to prevent the metal layers of the active elements from coming into

contact with the electron injection electrode. Ex. 1007, ¶ 168.

         This would be nothing more than applying a known technique to a known

device. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). A POSA would

have understood that the result would have been predictable, as evidenced by

the ’450 patent itself, which teaches that the “related art” at the time of the alleged

invention already made use of a passivation film 104 that covered both transistors,

as shown in annotated Figure 23 below.5 Ex. 1007, ¶ 169. As noted by the ’450

patent, it was known prior to the alleged invention that the passivation layer could

further “prevent the occurrence of a parasitic capacitance in the thin film transistors.”

Ex. 1001, 2:53–56.




5
    The ’450 patent appears to state in error that “Fig. 23 is a sectional view of the

display apparatus illustrated in FIG. 21.” Ex. 1001, 5:14–15. The context of the

patent makes clear that Figure 23 is actually intended to be a cross-section of

Figure 22. See id., 1:47–65.


                                           - 55 -
                   1[d]–1[f]

      Utsugi teaches (or at a minimum suggests) the claim elements required by

limitations 1[d] through 1[f] for the reasons provided in Ground I.

             2.    Dependent Claims 2 and 4–7

      Utsugi teaches (or at a minimum suggests) the elements of these dependent

claims for the reasons provided in Ground I.

             3.    Dependent Claims 8 and 16

                   The display apparatus according to claim [1/15], wherein a
                   constant voltage is applied to said second electrode.
      As discussed above in Ground I, a POSA would have understood that Utsugi

discloses applying a constant voltage to the second electrode (hole injection

electrode 54). However, even if Utsugi did not to disclose these elements, it would




                                       - 56 -
have been obvious to a POSA to implement this limitation, including for many of

the same reasons discussed in Ground I. Ex. 1007, ¶¶ 171–174.

      A POSA would understand that there are only two options for the voltage

applied to the second electrode—a constant voltage or an alternating voltage. Ex.

1007, ¶ 171. As Utsugi notes, the purpose of the voltage applied to the second

electrode is to create a current flow through the luminescent element EL, causing the

luminescent element EL to emit light. See Ex. 1003, 6:59–63 (“[W]hen an arbitrary

picture element is selected to be driven, there develops an electric field acting

thereon, causing the organic luminescent layer 52B to luminesce, externally emitting

flux of light through the transparent electrode 54.”); see also id., 8:20–28 (“[A]n

electric current runs through an established conducting route: the power source

electrode line 5→the luminescent element EL→the transistor QI→the scan electrode

line causing the luminescent element EL to luminesce.”).             A POSA would

understand that a constant voltage would be necessary to keep the image displayed

for the entirety of a full frame, without a flicker, and to prevent a perceivable change

in brightness. Ex. 1007, ¶ 172.

      Use of a constant voltage would be nothing more than the selection of single

solution from “a finite number of identified, predictable solutions.” KSR, 550 U.S.

at 421. A POSA would have had a reasonable expectation of implementing a

constant voltage, as evidenced by the ’450 patent itself, which teaches that the



                                         - 57 -
“related art” at the time of the alleged invention already made use of a “constant

voltage line VL,” Ex. 1001, 1:56–58, as shown in annotated Figure 22 below.




             4.    Claim 15

                   15[preamble]–15[e]

      Utsugi teaches (or at a minimum suggests) the claim elements required by

limitations 15[preamble] through 15[e] for the reasons provided in Ground I.

                   15[f]: an insulation film formed over said substrate so as to
                   cover said drive transistors, said address lines and said data
                   lines, said insulation film having contact holes formed in
                   correspondence with said drive transistors;
      As discussed above in Ground I, a POSA would have understood that Utsugi

discloses an insulation film (SiO2 layer) formed over the substrate (glass base 50) so



                                        - 58 -
as to cover the address lines (scanning electrode lines 3N), in addition to the drive

transistors (current-controlling transistor QI) and the data lines (signal electrode line

1M). However, even if Utsugi did not disclose that the SiO2 layer covered the

scanning electrode line 3N, it would have been obvious to a POSA to implement this

limitation, including for many of the same reasons discussed in Ground I.

       Utsugi describes the SiO2 layer as being deposited over the “luminous element

array,” Ex. 1003, 7:16–19, after scanning electrode line 3N has been formed. While

Utsugi teaches that this layer can be patterned, it discloses doing so only for the

second contact hole 56B. Ex. 1003, 7:46–51. Utsugi does not state or suggest that

the SiO2 layer is patterned so as not to cover scanning electrode lines 3N. A POSA

would expect that, if the insulation film underwent further removal, the process

would be explicitly described. Ex. 1007, ¶ 176. Notably, the scanning electrode line

3N is formed in the same metal layer as the lower electrode of the capacitor C and

the gate electrode GQI. Ex. 1003, 7:20–25. As shown in Figure 5, both of these

elements are covered by the upper SiO2 layer. A POSA would have no reason,

absent a teaching in Utsugi, to undertake the effort and cost of a further processing

step of patterning the SiO2 layer so as not to cover the scanning line 3N. Ex. 1007, ¶

176.




                                         - 59 -
                    15[g]–15[i]

       Utsugi teaches (or at a minimum suggests) the claim elements required by

limitations 15[g] through 15[i] for the reasons provided in Ground I.

                    15[j/k]: a [first/second] driver circuit for [selectively
                    supplying/supplying] said [address signal/image data] to
                    said [address lines in sequence/data lines]; and

       As discussed above in Ground I, Utsugi discloses the use of address lines and

data lines. A POSA would understand that driving circuits for supplying address

signals and image data to said lines, respectively, would have been inherent features

of the Utsugi display. However, even if Utsugi did not disclose this claim element,

it would have been obvious to a POSA (at a minimum) to use driving circuits to

supply address signals and image data to the address and data lines, respectively,

including for many of the same reasons discussed in Ground I. Ex. 1007, ¶¶ 177–

179.

       As disclosed by Utsugi, it was known that active matrix displays could be

driven by “a so-called simple matrix line sequencing manner,” where “the scan

lines . . . employed as common lines are sequentially selected one by one, and each

selected scan line continuously applies a positive drive pulse voltage VD to all signal

lines . . . during the selected period of time.” Ex. 1003:1:63–2:2.




                                        - 60 -
      A POSA at the time of the alleged invention would have understood that

corresponding circuitry would have been needed to implement this type of driving

pattern and thus would have used it for Utsugi. Ex. 1007, ¶ 177.

      Indeed, during prosecution, the Examiner rejected original claim 16 (issued

claim 15) over a combination including U.S. Patent No. 5,847,516 (Ex. 1011,

“Kishita”), noting that “scan and data line drive circuits [as taught by Kishita] are an

essential element in matrix type display devices . . . , and the incorporation to said

drive circuits in matrix type display devices is understood.” Ex. 1002, 160 (August

31, 1999 Non-Final Rejection). The applicants did not dispute the Examiner’s

characterization, but rather distinguished Kishita on the unrelated ground that it

disclosed inorganic EL elements. Id., 3005 (November 30, 1999 Amendment).

      Active matrix displays, whether they use organic or inorganic EL elements,

require circuitry to active the individual address line and to supply image on the data

lines. Ex. 1007, ¶ 34. If Utsugi is not understood to inherently disclose such driver

circuitry, then there would be a clear motivation and reasonable expectation of

success in modifying Utsugi to include such circuitry. These modifications would

have been well within the skill of a POSA. Ex. 1007, ¶ 178. A POSA would have

been aware that drive circuits are an essential element in matrix displays (as

explained by the Examiner and confirmed by Kishita) and would be used to provide

address signals and image data to an active matrix like that used in Utsugi. Ex. 1007,



                                         - 61 -
¶ 178. Indeed, a POSA would have appreciated that some type of circuit would be

required to provide the signals explicitly discussed in Utsugi, and this circuitry

would be connected to the ends of the scan electrode and signal electrode lines. Ex.

1007, ¶¶ 177–178. This would be nothing more than the “application of a known

technique [the use of a circuitry to provide address signals and image data] to a piece

of prior art ready for the improvement [Utsugi].” KSR, 550 U.S. at 417.

        C.     Ground III: Claim 3 Is Obvious Over the Combination of Utsugi
               and Manabe.

               1.    Dependent Claim 3

                     The display apparatus according to claim 1, wherein said at
                     least one first electrode has a rough surface which is in
                     contact with said organic electroluminescent layer.
        Claim 3 requires that the first electrode (i.e., the cathode) has a “rough surface”

in contact with the EL layer. This would have been obvious to a POSA.

        As the Examiner found during prosecution, “specifying an electrode having a

rough surface to be in contact with the electroluminescent layer is in common

practice and well known in the art.” Ex. 1002, 159 (August 31, 1999 Non-Final

Rejection).    The Examiner recognized the obviousness of this limitation even

without identifying a specific reference, as a “first electrode having a rough surface

which     is   in   contact   with    the    electroluminescent    layer   is   an   [sic]

design/manufacturing choice.” Id. The applicants did not dispute this finding, even




                                            - 62 -
when they disputed other of the Examiner’s findings. See generally Ex. 1002, 294–

307 (November 30, 1999 Amendment).

      Additionally, as shown in Figure 1 of Manabe below, Manabe discloses an

EL structure comprising a “metal electrode” 1, an organic “light emitting layer” 3,

and a “transparent electrode” 2, and teaches benefits of the metal electrode having a

rough surface in contact with the organic electroluminescent layer. Ex. 1004, ¶ 26;

Ex. 1007, ¶¶ 181–183.




      Manabe teaches that “roughening of the surface . . . of the metal electrode in

contact with the organic EL layer [i.e., the cathode] causes slight differences in the

light path from light sources within the light emission layer causing averaging of the

interference effect and reducing angle dependence and film thickness dependence.”



                                        - 63 -
Ex. 1004, ¶ 24; see also id., ¶ 34 (explaining that the “interference effect is averaged

and angle dependence and membrane thickness dependence is reduced by

roughening . . . the surface in contact with the organic EL layer of the metal electrode

to cause differences in optical path variations from light emitting points inside the

light emitting layer.”); Ex. 1007, ¶ 183. Thus, Manabe teaches that roughening the

surface of the metal electrode in contact with the organic EL layer will improve

display quality. Ex. 1007, ¶ 183.

      Accordingly, claim 3 would have been obvious based on the combination of

Utsugi’s display structure with the roughened metal electrode of Manabe. Ex. 1007,

¶¶ 184–186.

      A POSA would have been motivated to use the roughened electrode of

Manabe with Utsugi’s display structure. Utsugi discloses organic EL structures for

use in displays. See, e.g., Ex. 1003, 1:17–23. A POSA would understand that a

particularly important aspect of display design is optimizing the display’s viewing

angle, i.e., the angle at which the display can be viewed with acceptable visual

performance. Ex. 1007, ¶ 180.

      As shown in annotated Figure 5 below, Manabe addresses and solves a

problem with the viewing angle of a display, where light from the electroluminescent

layer is emitted directly to the viewer (path “A”), but also is reflected off of an

electrode prior to being received by the viewer (path “B”). The result is a decrease



                                         - 64 -
in luminance at various viewing angles. Ex. 1007, ¶¶ 181–182. Given that Utsugi

incorporates a reflective first electrode (cathode), a POSA would recognize Utsugi

as having the same problem. Ex. 1007, ¶ 185. As described above, Manabe solves

this problem by roughening the metal electrode 1 at the interface between the metal

electrode 1 and the EL layer 3. Ex. 1004, ¶ 34; Ex. 1007, ¶ 183.




      Accordingly, Manabe provides an express teaching, suggestion, or motivation

for a POSA to use its roughened electrode structure to improve a display’s viewing

angle, and thus its overall performance. Ex. 1007, ¶¶ 184–185. The use of Manabe’s

teaching in this manner constitutes nothing more than “application of a known

technique [Manabe’s teaching of using a roughened electrode] to a piece of prior art

ready for the improvement [Utsugi’s active matrix organic electroluminescent


                                       - 65 -
display].” KSR, 550 U.S. at 417; see also id. at 415–19 (obvious to implement

known techniques to improve similar devices and methods in known ways to yield

predictable results, especially where some teaching, suggestion or motivation exists

to do so).

      It would have been straightforward to implement the roughened electrode of

Manabe in the display structure of Utsugi. The metal electrode 1 of Manabe is made

of magnesium, in particular MgAl, which is similar in composition to the Mg and

MgAg electrodes of Utsugi. Ex. 1004, ¶ 26; Ex. 1003, 9:9–13; Ex. 1007, ¶ 185.

Further, Manabe recognizes that electrodes may be made of magnesium, silver, or

alloys thereof, which would include the MgAg electrode of Utsugi. Ex. 1004, ¶ 3.

A POSA would understand from Manabe that the MgAg electrode described in

Utsugi may be “roughened” in the same manner as the metal electrode described in

Manabe. Ex. 1007, ¶ 185. A POSA would have been aware of numerous methods

for doing so, including, for instance, chemical etching or abrasive techniques, like

the use of fluorate or sandblast treatments described in Manabe for use with the glass

substrate. Ex. 1004, ¶ 28; Ex. 1007, ¶ 185.

      Thus, a POSA would have been motivated to modify Utsugi by adding

Manabe’s roughened electrode to obtain the known improvements in viewing angle

of an organic EL display, with a reasonable expectation of success, and modifying




                                        - 66 -
Utsugi to implement roughened electrodes according to Manabe would have been

well within the skill of a POSA. Ex. 1007, ¶¶ 184–185.

      D.     Ground IV: Claims 9, 11–13, and 17–18 Are Obvious Over the
             Combination of Utsugi and Eida.
      Dependent claims 9, 11–13, 17, and 18, which further specify the use of one

or more “wavelength conversion layer(s)” and “filter(s),” would have been obvious

based on the combination of Utsugi and Eida.

      Eida teaches the use of both wavelength conversion layers and color filters in

an organic EL device. For example, as shown in annotated Figure 5 below, Eida’s

“first invention” includes two “fluorescent layers 3 which emit rays of fluorescent

light of different colors . . . to obtain emitted light of the three primary colors

(RGB)”—i.e., these layers convert the light’s wavelength. Ex. 1005, 10:11–13.

Additionally, “a color filter 9a may be arranged on each of the fluorescent layers 3

to control the fluorescent colors and thereby to promote the color purity.” Ex. 1005,

10:15–16. These layers and filters are formed over an EL structure that (as in Utsugi),

includes a first electrode, an organic EL layer, and a transparent second electrode.

Accordingly, Eida allows for the creation of a multi-color or full-color display in

such an organic EL device. Ex. 1005, 1:5–8; Ex. 1007, ¶ 191.




                                        - 67 -
      As explained in the following subsections, a POSA would have had reason to

combine Eida’s teachings with Utsugi, in a manner that would satisfy claims 9, 11–

13, and 17–18.

             1.    Motivation to Combine Eida with Utsugi
      A POSA would have been motivated to use Eida’s wavelength conversion

layers and color filters in connection with Utsugi’s display structure. Ex. 1007, ¶

192. Utsugi explains that organic thin-film EL structures were “attracting attention[]

for the possibility of realizing an inexpensive full-colored wide display that would

be difficult using an inorganic thin-film EL element or an LED.” Ex. 1003, 1:17–

23 (emphasis added).      Utsugi teaches a specific structure for improving the

efficiency of an OLED display, but does not provide details on the color aspect.

Thus a POSA would have had a reason to look to other references, such as Eida, that


                                        - 68 -
specifically addressed techniques for achieving or optimizing a multi-color or full-

color display. Ex. 1007, ¶ 191.

       Eida—and its “first invention” in particular—teaches an approach for

achieving a full-color display in the same type of display as Utsugi—i.e., a top-

emitting, organic electroluminescent device. Eida describes specific advantages of

its approach of using wavelength conversion layers and color filters together (as

compared with conventional approaches which simply placed RGB filters over white

light). Ex. 1007, ¶¶ 193–195.

       As Eida explains, its wavelength-converting “fluorescent layer has the

advantage that multi-color light emission which is higher in efficiency than in the

case of installing a color filter can be anticipated.”        Ex. 1005, 3:8–9.     The

conventional use of color filters alone can reduce the luminance of the light of each

color to one third of the light emitted from the electroluminescent layer, id., 2:24–

25, whereas the use of color conversion layers can increase the efficiency upwards

of 64%, id., 3:8–15; Ex. 1007, ¶ 194.

       Eida further teaches that color filters can be used together with its fluorescent

layers “to control the fluorescent colors and thereby to promote the color purity.”

Ex. 1005, 10:15–16, 38:4–12 (Notably, the ’450 patent implements color filters for

the same function, i.e., to increase color purity.); Ex. 1001, 13:11–18; Ex. 1007, ¶

195.



                                         - 69 -
      Eida thus provides an express teaching, suggestion, or motivation for a POSA

to use the wavelength conversion layers and color filters of its “first invention” in

order to optimize a multi-color light emission apparatus suitable for use in multi-

color or full-color displays. Ex. 1007, ¶ 192. And the use of Eida’s teaching in this

manner constitutes nothing more than the “application of a known technique [Eida’s

teaching of using color conversion layers in conjunction with color filters in an

organic electroluminescent display] to a piece of prior art ready for the improvement

[Utsugi’s active matrix organic electroluminescent display].” KSR, 550 U.S. at 417;

see also id. at 415–19 (obvious to implement known techniques to improve similar

devices and methods in known ways to yield predictable results, especially where

some teaching, suggestion or motivation exists to do so).

      It would have been straightforward for a POSA to implement the wavelength

conversion layers and color filters of Eida’s “first invention” in the display structure

of Utsugi. Such a modification would be implemented, for example, by forming the

color conversion layers and color filters of Eida over the EL structure of Utsugi. Ex.

1007, ¶¶ 196–198. This may be done as shown in the first invention of Eida, using

“sealing” techniques, as well as an additional substrate to support the color

conversion layers and color filters. Ex. 1007, ¶ 198. A POSA would recognize that

alternative fabrication techniques may also be used, including, for example, using

an inorganic oxide layer, adhesive layer, and fluorescent protective layer, as



                                         - 70 -
described in the second invention of Eida. Ex. 1007, ¶ 198. As noted by Eida, the

color filters may be formed “by performing prescribed patterning on prescribed

positions of a material selected from known materials, by photolithography method

or printing method.” Ex. 1005, 36:7–9; Ex. 1007, ¶ 197. Thus, a POSA would be

motivated to improve Utsugi’s display by adding Eida’s wavelength conversion

layers and color filters, with a reasonable expectation of success and modifying

Utsugi’s active matrix organic EL structure array using the teachings of Eida would

have been within the skill of a POSA. Ex. 1007, ¶¶ 192–198.

             2.    Dependent Claim 9

                   The display apparatus according to claim 1, further
                   comprising at least one wavelength conversion layer formed
                   over said at least one second electrode, said at least one
                   wavelength conversion layer emitting light in a first
                   wavelength range by absorbing light in a second wavelength
                   range emitted from said organic electroluminescent layer.
      Eida discloses the limitations of dependent claim 9. That is, Eida discloses a

wavelength conversion layer (fluorescent layer 3), formed over a second electrode

(transparent electrode 1a), said at least one wavelength conversion layer emitting

light in a first wavelength range by absorbing light in a second wavelength range

emitted from said organic electroluminescent layer.

      As shown in annotated Figure 5 below, Eida’s “first invention” includes a

fluorescent layer 3, which will “convert the light emitted from an organic EL element

into light of a wave length longer than that of the light emitted from the organic EL


                                       - 71 -
element.” Ex. 1005, 9:24–26; Ex. 1007, ¶ 201. The fluorescent layers absorb light

from the organic compound layer and “emit rays of fluorescent light of different

colors . . . to obtain emitted light of the three primary colors (RGB).” Ex. 1005,

10:11–13.




      Thus, claim 9 would have been obvious based on the combination of Utsugi’s

display structure with Eida’s wavelength conversion layers.

            3.     Dependent Claim 11

                   The display apparatus according to claim 9, wherein said at
                   least one wavelength conversion layer has at least two of a
                   red conversion layer which emits light in a red wavelength
                   range, a green conversion layer which emits light in a green
                   wavelength range, and a blue conversion layer which emits
                   blue light.

      Eida teaches or suggests the limitations of dependent claim 11. That is, based

on the disclosures of Eida, it would have been at least obvious to implement a


                                       - 72 -
wavelength conversion layer that includes a red conversion layer and a green

conversion layer, and thus satisfies the claim language.

      Eida discloses that the organic compound layer can emit different

wavelengths of light from near ultraviolet light to light of a green color, but that a

“blue-green color” is most preferable. Ex. 1005, 10:26–28. It would have been

obvious to a POSA to select an organic compound layer that emits blue light, given

Eida’s teaching, and given the fact that blue light emitting layers have commonly

been used in displays since well before the alleged invention of the ’450 patent. Ex.

1007, ¶ 207.

      Eida discloses that, in its “first invention,” “the fluorescent layers 3 which

emit rays of fluorescent light of different colors are separately arranged on the same

plane to obtain emitted light of the three primary colors (RGB).” Ex. 1005, 10:11–

13. As shown in annotated Figure 5 below, Eida discloses the use of two separate

conversion layers, i.e., fluorescent layers 3. It would have been obvious to a POSA

that, in order to achieve an RGB output using a blue light-emitting organic

compound layer, a red conversion layer and a green conversion layer would be

necessary, to convert the blue light from the organic compound layer into red and

green light, respectively. Ex. 1007, ¶ 206. The red and green light from these

conversion layers, along with the blue light from the organic compound layer, would

allow for all three primary colors to be emitted from the device. Ex. 1007, ¶ 206.



                                        - 73 -
      In fact, Eida’s second invention shown in annotated Figure 13 below provides

an even more explicit depiction of this type of structure, where the red conversion

layer has been labeled “3R” and the green conversion layer has been labeled “3G.”

Ex. 1007, ¶ 208.




                                      - 74 -
      A POSA would have understood that the description of the color conversion

layers in Eida’s second invention applies equally to Eida’s first invention. Ex. 1007,

¶ 208. Indeed, Eida teaches that the “[m]aterials used for the fluorescent layer [in

the second invention] can be the same materials as those used in the first invention.”

Ex. 1005, 40:25–26.

      Regarding the conversion layers, Eida discloses materials that can be used for

converting the blue emission of the organic EL device to green light, including:

      coumarin type coloring material such as 2,3,5,6-1H, 4H-tetrahydro-8-
      trifluoromethylquinolizino(9,9a,1-gh)coumarin                (hereinafter
      abbreviated     as     (coumarin       153)),   3-(2’-benzothiazolyl)-7-
      diethylaminocoumarin (hereinafter abbreviated as (coumarin 6)), and
      3-(2’-benzimidazolyl)-7-N,N’-diethylaminocoumarin            (hereinafter
      abbreviated as (coumarin 7)), other coumarin coloring material type
      dyes such as basic yellow 51, and naphthalimide type coloring materials
      such as solvent yellow 11 and solvent yellow 116.

Ex. 1005, 30:17–24; Ex. 1007, ¶ 207.

      Eida further discloses a number of different materials for converting the blue

emission of the organic EL device to red light, including:

      cyanine type coloring materials such as 4-dicyanomethylene-2-methyl-
      6-(p-dimethylaminostyryl)-4-H-pyran (hereinafter abbreviated as
      (DCM)), pyridine type coloring materials such as 1-ethyl-2-(4-(p-
      dimethylaminophenyl)-1,3-butadienyl)-pyridinium-perchlorate
      (hereinafter abbreviated as (pyridine 1)), rhodamine type coloring


                                         - 75 -
         materials such as rhodamine B and rhodamine 6G, and oxazine type
         coloring materials.

Ex. 1005, 30:26–32; Ex. 1007, ¶ 207.

         Thus, claim 11 would have been obvious based on the combination of

Utsugi’s display structure with Eida’s wavelength conversion layers.

               4.     Dependent Claim 12

                      The display apparatus according to claim 1, wherein: said
                      display apparatus further comprises at least one filter
                      formed above said at least one second electrode; and light
                      [r]ays in a first wavelength range pass through said at least
                      one filter selectively when incident light rays in a second
                      wavelength range including said first wavelength range
                      enter said at least one filter.
         Eida teaches or suggests the limitations of dependent claim 12. That is, Eida

discloses at least one filter (color filters 9a) formed above said at least one second

electrode (transparent electrode 1a), and a POSA would understand Eida’s color

filters as selectively allowing the passage of light rays in a particular wavelength

range.

         In connection with Eida’s first invention, Eida discloses that, “as shown in

[annotated] FIG. 5, a color filter 9a may be arranged on each of the fluorescent layers

3 to control the fluorescent colors and thereby to promote the color purity.” Ex.

1005, 10:15–16; Ex. 1007, ¶ 211.




                                         - 76 -
      A POSA would understand that, consistent with the conventional operation of

a color filter, the filters of Eida’s first invention selectively allow only a portion of

the spectrum of light incident on the filter to pass through. Ex. 1007, ¶ 211.

Accordingly, a POSA would understand Eida as teaching or suggesting that “[r]ays

in a first wavelength range pass through said at least one filter selectively when

incident light rays in a second wavelength range including said first wavelength

range enter said at least one filter.” Ex. 1007, ¶ 211.

      Thus, claim 12 would have been obvious based on the combination of

Utsugi’s display structure Eida’s color filters.

             5.     Dependent Claim 13

                    The display apparatus according to claim 12, wherein said
                    at least one filter has a red filter which makes light in a red
                    wavelength range pass through, a green filter which makes
                    light in a green wavelength range pass through, and a blue

                                         - 77 -
                    filter which makes light in a blue wavelength range pass
                    through.
      Eida teaches or suggests the use of a red filter which makes light in a red

wavelength range pass through, a green filter which makes light in a green

wavelength range pass through, and a blue filter which makes light in a blue

wavelength range pass through.

      As depicted in annotated Figure 5 below, Eida teaches the use of three separate

color filters 9a. As Eida explains, “a color filter 9a may be arranged on each of the

fluorescent layers 3 to control the fluorescent colors and thereby to promote the color

purity.” Ex. 1005, 10:15–16; Ex. 1007, ¶ 214.




      As previously discussed, the fluorescent layers 3 “emit rays of fluorescent

light of different colors . . . to obtain emitted light of the three primary colors (RGB)”

Ex. 1005, 10:11–13. It would have been obvious to a POSA that, to achieve an RGB

                                          - 78 -
output using a blue light-emitting organic compound layer, it would be necessary to

use a red conversion layer and a green conversion layer, to convert the blue light

from the organic compound layer into red and green light, respectively. Ex. 1007, ¶

215.

       It would have been equally obvious to POSA that to promote the color purity

of each primary color, as taught by Eida, red and green filters would be arranged on

top of their respective color conversion layers, and that a blue filter would be used

to filter the blue light coming directly from the organic compound layer. Ex. 1007,

¶ 216. In fact, Eida explicitly notes with respect to its second invention that “[a]

blue color filter 14 may be disposed in parallel with the red color conversion

fluorescent layer 3R and the green color conversion fluorescent layer 3G, thereby

adjusting the colors of light emitted from the organic EL element to improve the

purity of these colors.” Ex. 1005, 38:10–12. The same concept would apply equally

to the first invention of Eida. Ex. 1007, ¶ 216.

       Thus, based on the teachings of Eida, it would have been at least obvious to

use red, green, and blue color filters—which respectively make light in red, green,

and blue wavelengths pass through. Accordingly, claim 13 would have been obvious

based on the combination of Utsugi’s display structure with Eida’s color filters.

             6.    Dependent Claim 17

                   The display apparatus according to claim 1, wherein said
                   display apparatus further comprises at least one filter,


                                        - 79 -
                    formed above said at least one second electrode, which
                    selectively permits light rays in a first wavelength range to
                    pass therethrough when incident light rays in a second
                    wavelength range including said first wavelength range
                    enter said at least one filter.

      Eida teaches or suggests the limitations of dependent claim 17, for reasons

very similar to those provided for dependent claim 12. That is, Eida discloses at

least one filter (color filters 9a) formed above said at least one second electrode

(transparent electrode 1a), and a POSA would understand Eida’s color filters as

selectively permitting the passage of light rays in a particular wavelength range. Ex.

1007, ¶ 219.

      In connection with Eida’s first invention, it discloses that, “as shown in

[annotated] FIG. 5, a color filter 9a may be arranged on each of the fluorescent layers

3 to control the fluorescent colors and thereby to promote the color purity.” Ex.

1005, 10:15–16.




                                        - 80 -
      A POSA would understand that, consistent with the conventional operation of

a color filter, the filters of Eida’s first invention selectively allow only a portion of

the spectrum of light incident on the filter to pass therethrough. Ex. 1007, ¶ 219.

Accordingly, a POSA would understand Eida as teaching or suggesting that “rays in

a first wavelength range . . . pass therethrough when incident light rays in a second

wavelength range including said first wavelength range enter said at least one filter.”

      Thus, claim 17 would have been obvious based on the combination of

Utsugi’s display structure with Eida’s color filters.

             7.     Dependent Claim 18

                    The display apparatus according to claim 17, wherein said
                    at least one filter has a red filter which permits light in a red
                    wavelength range to pass therethrough, a green filter which
                    permits light in a green wavelength range to pass




                                         - 81 -
                    therethrough, and a blue filter which permits light in a blue
                    wavelength range to pass therethrough.

       Eida teaches or suggests the limitations of dependent claim 18, for the same

reasons discussed above for dependent claim 13.

       That is, based on the teachings of Eida, it would have been at least obvious to

use red, green, and blue color filters, as discussed for claim 13. Ex. 1007,fl 221-

225. And such filters respectively permit light in red, green, and blue wavelengths

to pass therethrough. Ex. 1007, ff 221-225. Accordingly, claim 18 would have

been obvious based on the combination of Utsugi's display structure with Eida's

color filters.


IX.    CONCLUSION

       Petitioner respectfully requests inter paries review and cancellation of claims

1-9, 11-13, and 15-18 of the '450 patent.




Date: November 7, 2019                   Respectfully submitted.


                                         By                  ^
                                         David A. Garr
                                            Registration No.: 74,932
                                         Grant D. Johnson
                                            Registration No.: 69,915
                                         COVINGTON & BURLING LLP
                                         One CityCenter, 850 Tenth Street, NW
                                         Washington, DC 20001

                                         Peter P. Chen



                                        -82-
    Registration No.: 39,631
 COVINGTON & BURLING LLP
 3000 El Camino Real
 5 Palo Alto Square, 10th Floor
 Palo Alto, CA 94306




- 83 -
                  CERTIFICATION UNDER 37 C.F.R.§ 42.24(D)

      I certify that the foregoing complies with the type-volume limitation of 37

C.F.R. § 42.24 and contains 13,891 words based on the word count indicated by the

word-processing system used to prepare the paper, and excluding those portions

exempted by § 42.24(a).




Date: November 7, 2019
                                           David A. Garr, Esq.
                                           Registration No.: 74,932
                         CERTIFICATE OF SERVICE

      Pursuant to 37 C.F.R. §§ 42.6 and 42.105,1 certify that the foregoing Petition

for Inter Partes Review of U.S. Patent No. 6,072,450 Under 35 U.S.C. §§ 311-319

and 37 C.F.R. § 42.100 et seq., together with Petitioner's Exhibits Nos. 1001-1024,

was served by FedEx,a means at least as fast and reliable as Priority Mail Express®,

on the following correspondence address of record for patent owner:

Shami Messinger PLLC
1000 Wisconsin Ave. NW
Suite 200
Washington, DC 20007

With an additional courtesy copy sent to patent owner's litigation counsel:

Gregory S. Dovel
Sean A. Luner
Jonas B. Jacobson
DOVEL & LUNER,LLP
201 Santa Monica Blvd., Suite 600
Santa Monica, CA 90401
(310)656-7066

Marc Fenster
Reza Mirzaie
Neil A. Rubin
Kent N. Shum
Theresa Troupson
RUSS AUGUST & RABAT
12424 Wilshire Blvd. 12th Floor
Los Angeles, CA 90025
(310)826-7474

Date: November 7, 2019
                                             David A, Garr, Esq.
                                             Registration No.: 74,932
